
	

113 HR 717 IH: Reuniting Families Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 717
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Honda (for
			 himself, Mr. Gutierrez,
			 Ms. Pelosi,
			 Mr. Becerra,
			 Mr. Conyers,
			 Ms. Lofgren,
			 Ms. Chu, Mr. Nadler, Ms. Lee
			 of California, Mr.
			 Grijalva, Mr. Ellison,
			 Mr. Polis,
			 Ms. Wasserman Schultz,
			 Ms. Bordallo,
			 Mr. Israel,
			 Ms. Clarke,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Ms. Wilson of Florida,
			 Mr. Holt, Mr. Farr, Mr. Al
			 Green of Texas, Mr. Rush,
			 Mr. Hastings of Florida,
			 Mr. Sires,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lowenthal,
			 Mr. Blumenauer,
			 Mr. Moran,
			 Ms. Eshoo,
			 Mrs. Napolitano,
			 Mr. McGovern,
			 Mr. Faleomavaega,
			 Mr. Deutch,
			 Mrs. Capps,
			 Mr. Quigley,
			 Ms. Gabbard,
			 Mr. Pocan,
			 Ms. Pingree of Maine,
			 Ms. Sinema,
			 Mr. Capuano,
			 Mr. Takano,
			 Ms. Meng, Mr. Tonko, Mr.
			 Sablan, Ms. Castor of
			 Florida, Ms. Speier,
			 Mr. Cicilline,
			 Mr. Cárdenas,
			 Mr. Connolly,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Moore,
			 Mr. Welch,
			 Mr. Pierluisi,
			 Mr. Vargas,
			 Mr. Langevin,
			 Ms. Tsongas,
			 Mrs. Davis of California,
			 Mr. Markey,
			 Mr. Veasey,
			 Mr. Swalwell of California, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  family unity, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Reuniting Families
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reducing family-based visa backlogs and promoting family
				reunification
					Sec. 101. Recapture of immigrant visas lost to bureaucratic
				delay.
					Sec. 102. Reclassification of spouses and minor children of
				legal permanent residents as immediate relatives.
					Sec. 103. Country limits.
					Sec. 104. Promoting family unity.
					Sec. 105. Relief for orphans, widows, and widowers.
					Sec. 106. Exemption from immigrant visa limit for certain
				veterans who are natives of Philippines.
					Sec. 107. Fiancée child status protection.
					Sec. 108. Equal treatment for all stepchildren.
					Sec. 109. Retention of priority dates.
					Title II—Uniting American Families Act
					Sec. 201. Definitions of permanent partner and permanent
				partnership.
					Sec. 202. Definition of child.
					Sec. 203. Worldwide level of immigration.
					Sec. 204. Numerical limitations on individual foreign
				states.
					Sec. 205. Allocation of immigrant visas.
					Sec. 206. Procedure for granting immigrant status.
					Sec. 207. Annual admission of refugees and admission of
				emergency situation refugees.
					Sec. 208. Asylum.
					Sec. 209. Adjustment of status of refugees.
					Sec. 210. Inadmissible aliens.
					Sec. 211. Nonimmigrant status for permanent partners awaiting
				the availability of an immigrant visa.
					Sec. 212. Derivative status for permanent partners of
				nonimmigrant visa holders.
					Sec. 213. Conditional permanent resident status for certain
				alien spouses, permanent partners, and sons and daughters.
					Sec. 214. Conditional permanent resident status for certain
				alien entrepreneurs, spouses, permanent partners, and children.
					Sec. 215. Deportable aliens.
					Sec. 216. Removal proceedings.
					Sec. 217. Cancellation of removal; adjustment of
				status.
					Sec. 218. Adjustment of status of nonimmigrant to that of
				person admitted for permanent residence.
					Sec. 219. Application of criminal penalties for
				misrepresentation and concealment of facts regarding permanent
				partnerships.
					Sec. 220. Requirements as to residence, good moral character,
				attachment to the principles of the Constitution.
					Sec. 221. Naturalization for permanent partners of
				citizens.
					Sec. 222. Application of family unity provisions to permanent
				partners of certain LIFE Act beneficiaries.
					Sec. 223. Application to Cuban Adjustment Act.
				
			IReducing
			 family-based visa backlogs and promoting family reunification
			101.Recapture of
			 immigrant visas lost to bureaucratic delay
				(a)Worldwide level
			 of family-Sponsored immigrantsSection 201(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:
					
						(c)Worldwide level
				of family-Sponsored immigrants
							(1)In
				generalSubject to
				subparagraph (B), the worldwide level of family-sponsored immigrants under this
				subsection for a fiscal year is equal to the sum of—
								(A)480,000;
				and
								(B)the sum of—
									(i)the number
				computed under paragraph (2); and
									(ii)the number
				computed under paragraph (3).
									(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
								(A)the worldwide level of family-sponsored
				immigrant visas established for the previous fiscal year; and
								(B)the number of
				visas issued under section 203(a), subject to this subsection, during the
				previous fiscal year.
								(3)Unused visa
				numbers from fiscal years 1992 through 2011The number computed under this paragraph is
				the difference, if any, between—
								(A)the difference, if any, between—
									(i)the sum of the worldwide levels of
				family-sponsored immigrant visas established for fiscal years 1992 through
				2011; and
									(ii)the number of
				visas issued under section 203(a), subject to this subsection, during such
				fiscal years; and
									(B)the number of unused visas from fiscal
				years 1992 through 2011 that were issued after fiscal year 2011 under section
				203(a), subject to this
				subsection.
								.
				(b)Worldwide level
			 of employment-Based immigrantsSection 201(d) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
					
						(d)Worldwide level
				of employment-Based immigrants
							(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
								(A)140,000;
								(B)the number
				computed under paragraph (2); and
								(C)the number
				computed under paragraph (3).
								(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
								(A)the worldwide
				level of employment-based immigrant visas established for the previous fiscal
				year; and
								(B)the number of
				visas issued under section 203(b), subject to this subsection, during the
				previous fiscal year.
								(3)Unused visa
				numbers from fiscal years 1992 through 2011The number computed under this paragraph is
				the difference, if any, between—
								(A)the difference, if any, between—
									(i)the sum of the
				worldwide levels of employment-based immigrant visas established for each of
				fiscal years 1992 through 2011; and
									(ii)the number of
				visas issued under section 203(b), subject to this subsection, during such
				fiscal years; and
									(B)the number of
				unused visas from fiscal years 1992 through 2011 that were issued after fiscal
				year 2011 under section 203(b), subject to this
				subsection.
								.
				(c)Section 201(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(b)) is amended by adding at
			 the end the following:
					
						(3)(A)Aliens who are
				beneficiaries (including derivative beneficiaries) of approved immigrant
				petitions bearing priority dates more than ten years prior to the alien's
				application for admission as an immigrant or adjustment of status.
							(B)Aliens described in section 203(d) whose
				spouse or parent is entitled to an immigrant status under
				203(b).
							.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date which is 60 days after the date of
			 the enactment of this Act.
				102.Reclassification
			 of spouses and minor children of legal permanent residents as immediate
			 relatives
				(a)In
			 generalSection 201(b)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(2)) is amended to read as follows:
					
						(2)Immediate
				relative
							(A)In
				general
								(i)Immediate
				relative definedIn this subparagraph, the term immediate
				relative means a child, spouse, or parent of a citizen of the United
				States or a child or spouse of a lawful permanent resident (and for each family
				member of a citizen or lawful permanent resident under this subparagraph, such
				individual’s spouse or child who is accompanying or following to join the
				individual), except that, in the case of parents, such citizens shall be at
				least 21 years of age.
								(ii)Previously
				issued visaAliens admitted under section 211(a) on the basis of
				a prior issuance of a visa under section 203(a) to their accompanying parent
				who is an immediate relative.
								(iii)Parents and
				childrenAn alien who was the child or parent of a citizen of the
				United States or a child of a lawful permanent resident at the time of the
				citizen’s or resident’s death if the alien files a petition under
				204(a)(1)(A)(ii) within 2 years after such date or prior to reaching 21 years
				of age.
								(iv)SpouseAn alien who was the spouse of a citizen of
				the United States or lawful permanent resident for not less than 2 years at the
				time of the citizen’s or resident’s death or, if married for less than 2 years
				at the time of the citizen’s or resident’s death, proves by a preponderance of
				the evidence that the marriage was entered into in good faith and not solely
				for the purpose of obtaining an immigration benefit and was not legally
				separated from the citizen or resident at the time of the citizen’s or
				resident’s death, and each child of such alien, shall be considered, for
				purposes of this subsection, an immediate relative after the date of the
				citizen’s or resident’s death if the spouse files a petition under section
				204(a)(1)(A)(ii) before the date on which the spouse remarries.
								(v)Special
				ruleFor purposes of this subparagraph, an alien who has filed a
				petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an
				immediate relative if the United States citizen or lawful permanent resident
				spouse or parent loses United States citizenship or residence on account of the
				abuse.
								(B)Birth during
				temporary visit abroadAliens born to an alien lawfully admitted
				for permanent residence during a temporary visit
				abroad.
							.
				(b)Allocation of
			 immigrant visasSection 203(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(a)) is amended—
					(1)in paragraph (1),
			 by striking 23,400 and inserting 127,200;
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)Unmarried sons
				and unmarried daughters of permanent resident aliensQualified
				immigrants who are the unmarried sons or unmarried daughters (but are not the
				children) of an alien lawfully admitted for permanent residence shall be
				allocated visas in a number not to exceed 80,640, plus any visas not required
				for the class specified in paragraph
				(1).
							;
					(3)in paragraph (3),
			 by striking 23,400 and inserting 80,640;
			 and
					(4)in paragraph (4),
			 by striking 65,000 and inserting 191,520.
					(c)Technical and
			 conforming amendments
					(1)Rules for
			 determining whether certain aliens are immediate
			 relativesSection 201(f) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(f)) is amended—
						(A)in paragraph (1),
			 by striking paragraphs (2) and (3), and inserting
			 paragraph (2),;
						(B)by striking
			 paragraph (2);
						(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
						(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking through (3) and
			 inserting and (2).
						(2)Numerical
			 limitation to any single foreign stateSection 202 of the
			 Immigration and Nationality Act (8 U.S.C. 1152) is amended—
						(A)in subsection
			 (a)(4)—
							(i)by
			 striking subparagraphs (A) and (B);
							(ii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively; and
							(iii)in
			 subparagraph (A), as redesignated by clause (ii), by striking section
			 203(a)(2)(B) and inserting section 203(a)(2); and
							(B)in subsection (e),
			 in the flush matter following paragraph (3), by striking , or as
			 limiting the number of visas that may be issued under section 203(a)(2)(A)
			 pursuant to subsection (a)(4)(A).
						(3)Allocation of
			 immigration visasSection 203(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(h)) is amended—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)
			 and (d) and inserting subsection (d);
							(ii)in
			 subparagraph (A), by striking becomes available for such alien (or, in
			 the case of subsection (d), the date on which an immigrant visa number became
			 available for the alien’s parent), and inserting became
			 available for the alien’s parent,; and
							(iii)in
			 subparagraph (B), by striking applicable;
							(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Petitions
				describedThe petition described in this paragraph is a petition
				filed under section 204 for classification of the alien’s parent under
				subsection (a), (b), or (c).
								;
				and
						(C)in paragraph (3),
			 by striking subsections (a)(2)(A) and (d) and inserting
			 subsection (d).
						(4)Procedure for
			 granting immigrant statusSection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended—
						(A)in subsection
			 (a)(1)—
							(i)in
			 subparagraph (A)—
								(I)in clause (i), by
			 inserting or lawful permanent resident after
			 citizen;
								(II)in clause (ii),
			 by striking described in the second sentence of section 201(b)(2)(A)(i)
			 also and inserting , alien child, or alien parent described in
			 section 201(b)(2)(A);
								(III)in clause
			 (iii)—
									(aa)in
			 subclause (I)(aa), by inserting or legal permanent resident
			 after citizen; and
									(bb)in
			 subclause (II)(aa)—
										(AA)in
			 subitems (AA) and (BB), by inserting or legal permanent
			 resident; after citizen each place that term
			 appears;
										(BB)in
			 subitem (CC), by inserting or legal permanent resident after
			 citizen each place that term appears; and
										(CC)in
			 subitem (CC)(bbb), by inserting or legal permanent resident
			 after citizenship;
										(IV)in clause (iv),
			 by inserting or legal permanent resident after
			 citizen each place that term appears;
								(V)in clause (v)(I),
			 by inserting or legal permanent resident after
			 citizen; and
								(VI)in clause
			 (vi)—
									(aa)by
			 inserting or legal permanent resident status after
			 renunciation of citizenship; and
									(bb)by
			 inserting or legal permanent resident after abuser’s
			 citizenship;
									(ii)by striking
			 subparagraph (B);
							(iii)in
			 subparagraph (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii),
			 or (B)(iii) and inserting clause (iii) or (iv) of subparagraph
			 (A); and
							(iv)in
			 subparagraph (J), by striking or clause (ii) or (iii) of subparagraph
			 (B);
							(B)in subsection (a),
			 by striking paragraph (2);
						(C)in subsection
			 (c)(1), by striking or preference status; and
						(D)in subsection (h),
			 by striking or a petition filed under subsection
			 (a)(1)(B)(ii).
						103.Country
			 limitsSection 202(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended by
			 striking 7 percent (in the case of a single foreign state) or 2
			 percent and inserting 15 percent (in the case of a single
			 foreign state) or 5 percent.
			104.Promoting
			 family unity
				(a)Aliens
			 previously removedSection
			 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is
			 amended—
					(1)in subparagraph
			 (B)—
						(A)in clause
			 (iii)—
							(i)in
			 subclause (I), by striking 18 years of age and inserting
			 21 years of age;
							(ii)by
			 moving subclause (V) 4 ems to the right; and
							(iii)by
			 adding at the end the following:
								
									(VI)Clause (i) shall
				not apply to an alien for whom an immigrant visa is available or was available
				on or before the date of the enactment of the Reuniting Families Act, and is otherwise
				admissible to the United States for permanent
				residence.
									;
				and
							(B)in clause
			 (v)—
							(i)by
			 striking spouse or son or daughter and inserting spouse,
			 son, daughter, or parent;
							(ii)by
			 striking extreme;
							(iii)by
			 inserting , son, daughter, or after lawfully resident
			 spouse; and
							(iv)by
			 striking alien. and inserting alien or, if the Secretary
			 of Homeland Security determines that a waiver is necessary for humanitarian
			 purposes, to ensure family unity or is otherwise in the public
			 interest.; and
							(2)in subparagraph
			 (C)—
						(A)by amending clause
			 (ii) to read as follows:
							
								(ii)ExceptionsClause
				(i) shall not apply to an alien—
									(I)seeking admission
				more than 10 years after the date of the alien’s last departure from the United
				States if, prior to the alien’s reembarkation at a place outside the United
				States or attempt to be readmitted from a foreign contiguous territory, the
				Secretary of Homeland Security has consented to the alien’s reapplication for
				admission; or
									(II)for whom an
				immigrant visa is available or was available on or before the date of the
				enactment of the Reuniting Families
				Act.
									;
						(B)by redesignating
			 clause (iii) as clause (iv); and
						(C)by inserting after
			 clause (ii) the following:
							
								(iii)For purposes of
				determining whether an alien has accumulated an aggregate period of more than 1
				year of unlawful presence under clause (i), the same rules of unlawful presence
				construction under section 212(a)(9)(B)(ii) and the exceptions under section
				212(a)(9)(B)(iii) shall
				apply.
								.
						(b)MisrepresentationsThe
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
					(1)by amending section 212(a)(6)(C)(ii) (8
			 U.S.C. 1182(a)(6)(C)(ii)) to read as follows:
						
							(ii)Misrepresentation
				of citizenship
								(I)In
				generalAny alien who
				willfully misrepresents, or has willfully misrepresented, himself or herself to
				be a citizen of the United States for any purpose or benefit under this Act
				(including section 274A) or any Federal or State law is inadmissible.
								(II)ExceptionIn
				the case of an alien making a misrepresentation described in subclause (I), if
				the alien was under the age of 21 at the time of making such misrepresentation
				that he or she was a citizen, the alien shall not be considered to be
				inadmissible under any provision of this subsection based on such
				misrepresentation.
								;
					(2)in section 212(a)(6)(C)(iii) (8 U.S.C.
			 1182(a)(6)(C)(iii)), by striking of clause (i);
					(3)by amending subsection (i)(1) of section
			 212 (8 U.S.C. 1182(i)(1)) to read as follows:
						
							(i)(1)The Attorney General or the Secretary of
				Homeland Security may, in the discretion of the Attorney General or the
				Secretary, waive the application of subsection (a)(6)(C) in the case of an
				immigrant who is the parent, spouse, son, or daughter of a United States
				citizen or of an alien lawfully admitted for permanent residence, or an alien
				granted classification under clause (iii) or (iv) of section 204(a)(1)(A), if
				it is established to the satisfaction of the Attorney General or the Secretary
				that the admission to the United States of such alien would not be contrary to
				the national welfare, safety, or security of the United
				States.
								;
				and
					(4)by amending section 237(a)(3)(D) (8 U.S.C.
			 1227(a)(3)(D)) to read as follows:
						
							(D)Misrepresentation
				of citizenship
								(i)In
				generalAny alien who
				willfully misrepresents, or has willfully misrepresented, himself to be a
				citizen of the United States for any purpose or benefit under this Act
				(including section 274A) or any Federal or State law is deportable.
								(ii)ExceptionIn
				the case of an alien making a misrepresentation described in subclause (i), if
				the alien was under the age of 21 at the time of making such misrepresentation
				that he or she was a citizen, the alien shall not be considered to be
				deportable under any provision of this subsection based on such
				misrepresentation.
								.
					105.Relief for
			 orphans, widows, and widowers
				(a)In
			 general
					(1)Special rule for
			 orphans and spousesIn applying clauses (iii) and (iv) of section
			 201(b)(2)(A) of the Immigration and Nationality
			 Act, as added by section 102(a) of this Act, to an alien whose
			 citizen or lawful permanent resident relative died before the date of the
			 enactment of this Act, the alien relative may file the classification petition
			 under section 204(a)(1)(A)(ii) of such Act, as amended by section
			 102(c)(4)(A)(i)(II) of this Act, not later than 2 years after the date of the
			 enactment of this Act.
					(2)Eligibility for
			 paroleIf an alien was excluded, deported, removed, or departed
			 voluntarily before the date of the enactment of this Act based solely upon the
			 alien’s lack of classification as an immediate relative (as defined in section
			 201(b)(2)(A)(iv) of the Immigration and
			 Nationality Act, as amended by section 102(a) of this Act) due to
			 the death of such citizen or resident—
						(A)such alien shall
			 be eligible for parole into the United States pursuant to the Secretary of
			 Homeland Security’s discretionary authority under section 212(d)(5) of such Act
			 (8 U.S.C. 1182(d)(5)); and
						(B)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
						(3)Eligibility for
			 paroleIf an alien described in section 204(l) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(l)), was excluded, deported, removed, or
			 departed voluntarily before the date of the enactment of this Act—
						(A)such alien shall
			 be eligible for parole into the United States pursuant to the Secretary of
			 Homeland Security’s discretionary authority under section 212(d)(5) of such Act
			 (8 U.S.C. 1182(d)(5)); and
						(B)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
						(b)Processing of
			 immigrant visas and derivative petitions
					(1)In
			 generalSection 204(b) of the Immigration and Nationality Act (8
			 U.S.C. 1154(b)) is amended—
						(A)by striking
			 After an investigation and inserting the following:
							
								(1)In
				generalAfter an
				investigation
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Death of
				qualifying relative
									(A)In
				generalAny alien described in subparagraph (B) whose qualifying
				relative died before the completion of immigrant visa processing may have an
				immigrant visa application adjudicated as if such death had not occurred. An
				immigrant visa issued before the death of the qualifying relative shall remain
				valid after such death.
									(B)Alien
				describedAn alien described in this subparagraph is an alien
				who—
										(i)is
				an immediate relative (as described in section 201(b)(2)(A));
										(ii)is a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203);
										(iii)is a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section 203(d)); or
										(iv)is the spouse or
				child of a refugee (as described in section 207(c)(2)) or an asylee (as
				described in section
				208(b)(3)).
										.
						(2)Transition
			 period
						(A)In
			 generalNotwithstanding a denial or revocation of an application
			 for an immigrant visa for an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee.
						(B)Inapplicability
			 of bars to entryNotwithstanding section 212(a)(9) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(9)), an alien’s application
			 for an immigrant visa shall be considered if the alien was excluded, deported,
			 removed, or departed voluntarily before the date of the enactment of this
			 Act.
						(c)NaturalizationSection
			 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended by
			 inserting (or, if the spouse is deceased, the spouse was a citizen of
			 the United States) after citizen of the United
			 States.
				(d)Waivers of
			 inadmissibilitySection 212 of the Immigration and Nationality
			 Act (8 U.S.C. 1182) is amended—
					(1)by redesignating
			 the second subsection (t) as subsection (u); and
					(2)by adding at the
			 end the following:
						
							(v)Continued waiver
				eligibility for widows, widowers, and orphansIn the case of an alien who would have been
				statutorily eligible for any waiver of inadmissibility under this Act but for
				the death of a qualifying relative, the eligibility of such alien shall be
				preserved as if the death had not occurred and the death of the qualifying
				relative shall be the functional equivalent of hardship for purposes of any
				waiver of inadmissibility which requires a showing of
				hardship.
							.
					(e)Surviving
			 relative consideration for certain petitions and applicationsSection 204(l)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(l)(1)) is amended—
					(1)by striking
			 who resided in the United States at the time of the death of the
			 qualifying relative and who continues to reside in the United States;
			 and
					(2)by striking
			 any related applications, and inserting any related
			 applications (including affidavits of support),.
					(f)Immediate
			 relativesSection 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by striking
			 within 2 years after such date.
				(g)Family-Sponsored
			 immigrantsSection 212(a)(4)(C)(i) is amended—
					(1)in subclause (I),
			 by striking , or and inserting a semicolon;
					(2)in subclause (II),
			 by striking or at the end; and
					(3)by adding at the
			 end the following:
						
							(IV)the status as a
				surviving relative under 204(l);
				or
							.
					106.Exemption from
			 immigrant visa limit for certain veterans who are natives of
			 Philippines
				(a)Short
			 titleThis section may be
			 cited as the Filipino Veterans Family
			 Reunification Act.
				(b)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
					
						(F)Aliens who are eligible for an
				immigrant visa under paragraph (1) or (3) of section 203(a) and who have a
				parent who was naturalized pursuant to section 405 of the Immigration Act of
				1990 (8 U.S.C. 1440
				note).
						.
				107.Fiancée child
			 status protection
				(a)DefinitionSection
			 101(a)(15)(K)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(K)(iii)) is amended by inserting , provided that a
			 determination of the age of such minor child is made using the age of the alien
			 on the date on which the petition is filed with the Secretary of Homeland
			 Security to classify the alien’s parent as the fiancée or fiancé of a United
			 States citizen (in the case of an alien parent described in clause (i)) or as
			 the spouse of a United States citizen under section 201(b)(2)(A)(i) (in the
			 case of an alien parent described in clause (ii)); before the semicolon
			 at the end.
				(b)Adjustment of
			 status authorizedSection 214(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(d)(1)) is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(2)in paragraph (1),
			 by striking In the event and inserting the following:
						
							(2)(A)If an alien does not
				marry the petitioner under paragraph (1) within 3 months after the alien and
				the alien’s minor children are admitted into the United States, such alien and
				children shall be required to depart from the United States. If such aliens
				fail to depart from the United States, they shall be removed in accordance with
				sections 240 and 241.
								(B)Subject to subparagraphs (C) and (D),
				if an alien marries the petitioner described in section 101(a)(15)(K)(i) within
				3 months after the alien is admitted into the United States, the Secretary of
				Homeland Security or the Attorney General, subject to the provisions of section
				245(d), may adjust the status of the alien, and any minor children accompanying
				or following to join the alien, to that of an alien lawfully admitted for
				permanent residence on a conditional basis under section 216 if the alien and
				any such minor children apply for such adjustment and are not determined to be
				inadmissible to the United States.
								(C)Paragraphs (5) and (7)(A) of section
				212(a) shall not apply to an alien who is eligible to apply for adjustment of
				his or her status to an alien lawfully admitted for permanent residence under
				this section.
								(D)An alien eligible for a waiver of
				inadmissibility as otherwise authorized under this Act shall be permitted to
				apply for adjustment of his or her status to that of an alien lawfully admitted
				for permanent residence under this
				section.
								.
					(c)Age
			 determinationSection 245(d) of the Immigration and Nationality
			 Act (8 U.S.C. 1155(d)) is amended—
					(1)by inserting
			 (1) before The Attorney General; and
					(2)by adding at the
			 end the following:
						
							(2)A determination of the age of an
				alien admitted to the United States under section 101(a)(15)(K)(iii) shall be
				made, for purposes of adjustment to the status of an alien lawfully admitted
				for permanent residence on a conditional basis under section 216, using the age
				of the alien on the date on which the petition is filed with the Secretary of
				Homeland Security to classify the alien’s parent as the fiancée or fiancé of a
				United States citizen (in the case of an alien parent admitted to the United
				States under section 101(a)(15)(K)(i)) or as the spouse of a United States
				citizen under section 201(b)(2)(A)(i) (in the case of an alien parent admitted
				to the United States under section
				101(a)(15)(K)(ii)).
							.
					(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall be effective as
			 if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law
			 99–639).
					(2)ApplicabilityThe
			 amendments made by this section shall apply to all petitions or applications
			 described in such amendments that—
						(A)are pending as of
			 the date of the enactment of this Act; or
						(B)have been denied,
			 but would have been approved if such amendments had been in effect at the time
			 of adjudication of the petition or application.
						(3)Motion to reopen
			 or reconsiderA motion to reopen or reconsider a petition or
			 application described in paragraph (2)(B) shall be granted if such motion is
			 filed with the Secretary of Homeland Security or the Attorney General not later
			 than 2 years after the date of the enactment of this Act.
					108.Equal treatment
			 for all stepchildrenSection
			 101(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(B)) is
			 amended by striking , provided the child had not reached the age of
			 eighteen years at the time the marriage creating the status of stepchild
			 occurred.
			109.Retention of
			 priority datesSection 203 of
			 the Immigration and Nationality Act (8 U.S.C. 1153) is amended—
				(1)by amending subsection (h)(3) to read as
			 follows:
					
						(3)Retention of
				priority dateIf the age of
				an alien is determined under paragraph (1) to be 21 years of age or older for
				the purposes of subsections (a)(2)(A) and (d), and a parent of the alien files
				a family-based petition for such alien, the priority date for such petition
				shall be the original priority date issued upon receipt of the original family-
				or employment-based petition for which either parent was a
				beneficiary.
						;
				and
				(2)by adding at the
			 end the following:
					
						(i)Permanent
				priority datesThe priority
				date for any family- or employment-based petition shall be the date of filing
				of the petition with the Secretary of Homeland Security (or the Secretary of
				State, if applicable), unless the filing of the petition was preceded by the
				filing of a labor certification with the Secretary of Labor, in which case that
				date shall constitute the priority date. The beneficiary of any petition shall
				retain his or her earliest priority date based on any petition filed on his or
				her behalf that was approvable when filed, regardless of the category of
				subsequent
				petitions.
						.
				IIUniting American
			 Families Act
			201.Definitions of
			 permanent partner and permanent partnershipSection 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)) is amended—
				(1)in paragraph
			 (15)(K)(ii), by inserting or permanent partnership after
			 marriage; and
				(2)by adding at the
			 end the following:
					
						(52)The term
				permanent partner means an individual 18 years of age or older
				who—
							(A)is in a committed,
				intimate relationship with another individual 18 years of age or older in which
				both parties intend a lifelong commitment;
							(B)is financially
				interdependent with that other individual;
							(C)is not married to
				or in a permanent partnership with anyone other than that other
				individual;
							(D)is unable to
				contract with that other individual a marriage cognizable under this Act;
				and
							(E)is not a first,
				second, or third degree blood relation of that other individual.
							(53)The term
				permanent partnership means the relationship that exists between
				two permanent partners.
						(54)The term
				alien permanent partner means the individual in a permanent
				partnership who is being sponsored for a
				visa
						.
				202.Definition of
			 child
				(a)Titles I and
			 IISection 101(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended by adding at
			 the end the following:
					
						(H)(i)a biological child of an alien permanent
				partner if the child was under the age of 18 at the time the permanent
				partnership was formed; or
							(ii)a
				child adopted by an alien permanent partner while under the age of 16 years if
				the child has been in the legal custody of, and has resided with, such adoptive
				parent for at least 2 years and if the child was under the age of 18 at the
				time the permanent partnership was
				formed.
							.
				(b)Title
			 IIISection 101(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(c)) is amended—
					(1)in paragraph (1),
			 by inserting or as described in subsection (b)(1)(H) after
			 The term child means an unmarried person under twenty-one
			 years of age; and
					(2)in paragraph (2),
			 by inserting or a deceased permanent partner of the deceased parent,
			 father, or mother, after deceased parent, father, and
			 mother.
					203.Worldwide level
			 of immigrationSection
			 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1151(b)(2)(A)(i)) is amended—
				(1)by inserting
			 permanent partners, after spouses,;
				(2)by inserting
			 or permanent partner after spouse each place it
			 appears;
				(3)by inserting
			 (or, in the case of a permanent partnership, whose permanent partnership
			 was not terminated) after was not legally separated from the
			 citizen; and
				(4)by striking
			 remarries. and inserting remarries or enters a permanent
			 partnership with another person..
				204.Numerical
			 limitations on individual foreign states
				(a)Per country
			 levelsSection 202(a)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(4)) is amended—
					(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
					(2)in the heading of
			 subparagraph (A), by inserting , permanent partners, after
			 spouses; and
					(3)in the heading of subparagraph (C), by
			 striking and
			 daughters inserting without permanent partners and unmarried
			 daughters without permanent partners.
					(b)Rules for
			 chargeabilitySection 202(b)(2) of such Act (8 U.S.C. 1152(b)(2))
			 is amended—
					(1)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(2)by inserting
			 or permanent partners after husband and
			 wife.
					205.Allocation of
			 immigrant visas
				(a)Preference
			 allocation for family members of permanent resident aliensSection 203(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)(2)) is amended—
					(1)in the
			 heading—
						(A)by striking
			 and after spouses and inserting
			 , permanent
			 partners,; and
						(B)by inserting
			 without permanent
			 partners after sons and after
			 daughters;
						(2)in subparagraph
			 (A), by inserting , permanent partners, after
			 spouses; and
					(3)in subparagraph (B), by inserting
			 without permanent partners after sons and after
			 daughters.
					(b)Preference
			 allocation for sons and daughters of citizensSection 203(a)(3)
			 of such Act (8 U.S.C. 1153(a)(3)) is amended—
					(1)in the heading, by
			 inserting and daughters
			 and sons with permanent partners after
			 daughters; and
					(2)by inserting
			 , or daughters or sons with permanent partners, after
			 daughters.
					(c)Employment
			 creationSection 203(b)(5)(A)(ii) of such Act (8 U.S.C.
			 1153(b)(5)(A)(ii)) is amended by inserting permanent partner,
			 after spouse,.
				(d)Treatment of
			 family membersSection 203(d) of such Act (8 U.S.C. 1153(d)) is
			 amended—
					(1)by inserting
			 , permanent partner, after spouse each place it
			 appears; and
					(2)by striking
			 or (E) and inserting (E), or (H).
					206.Procedure for
			 granting immigrant status
				(a)Classification
			 petitionsSection 204(a)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended—
					(1)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse;
					(2)in subparagraph
			 (A)(iii)—
						(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
						(B)in subclause (I),
			 by inserting or permanent partnership after
			 marriage each place it appears;
						(3)in subparagraph
			 (A)(v)(I), by inserting permanent partner, after is the
			 spouse,;
					(4)in subparagraph
			 (A)(vi)—
						(A)by inserting
			 or termination of the permanent partnership after
			 divorce; and
						(B)by inserting
			 , permanent partner, after spouse; and
						(5)in subparagraph
			 (B)—
						(A)by inserting
			 or permanent partner after spouse each place it
			 appears;
						(B)by inserting
			 or permanent partnership after marriage in clause
			 (ii)(I)(aa) and the first place it appears in clause (ii)(I)(bb); and
						(C)in clause
			 (ii)(II)(aa)(CC)(bbb), by inserting (or the termination of the permanent
			 partnership) after termination of the marriage.
						(b)Immigration
			 fraud preventionSection 204(c) of such Act (8 U.S.C. 1154(c)) is
			 amended—
					(1)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(2)by inserting
			 or permanent partnership after marriage each
			 place it appears.
					(c)Restrictions on
			 petitions based on marriages entered while in exclusion or deportation
			 proceedingsSection 204(g) of such Act (8 U.S.C. 1154(g)) is
			 amended by inserting or permanent partnership after
			 marriage each place it appears.
				(d)Survival of
			 rights To petitionSection 204(h) of such Act (8 U.S.C. 1154(h))
			 is amended—
					(1)by inserting
			 or permanent partnership after marriage each
			 place it appears; and
					(2)by inserting
			 or formation of a new permanent partnership after
			 Remarriage.
					207.Annual
			 admission of refugees and admission of emergency situation
			 refugeesSection 207(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears;
					(B)by inserting
			 or permanent partner’s after spouse’s; and
					(C)in subparagraph
			 (A)—
						(i)by
			 striking or after (D),; and
						(ii)by
			 inserting , or (H) after (E); and
						(2)in paragraph (4),
			 by inserting or permanent partner after
			 spouse.
				208.AsylumSection 208(b)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(b)(3)) is amended—
				(1)in the paragraph
			 heading, by inserting or
			 permanent partner after spouse;
				(2)in subparagraph
			 (A)—
					(A)by inserting
			 or permanent partner after spouse;
					(B)by striking
			 or after (D),; and
					(C)by inserting
			 , or (H) after (E).
					209.Adjustment of status
			 of refugeesSection 209(b)(3)
			 of the Immigration and Nationality Act (8 U.S.C. 1159(b)(3)) is amended by
			 inserting or permanent partner after
			 spouse.
			210.Inadmissible
			 aliens
				(a)Classes of
			 aliens ineligible for visas or admissionSection 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)) is amended—
					(1)in paragraph
			 (3)(D)(iv), by inserting permanent partner, after
			 spouse,;
					(2)in paragraph
			 (4)(C)(I)(I), by inserting , permanent partner, after
			 spouse;
					(3)in paragraph
			 (6)(E)(ii), by inserting permanent partner, after
			 spouse,; and
					(4)in paragraph
			 (9)(B)(v), by inserting , permanent partner, after
			 spouse.
					(b)WaiversSection
			 212(d) of such Act (8 U.S.C. 1182(d)) is amended—
					(1)in paragraph (11),
			 by inserting permanent partner, after spouse,;
			 and
					(2)in paragraph (12),
			 by inserting , permanent partner, after
			 spouse.
					(c)Waivers of
			 inadmissibility on health-Related groundsSection 212(g)(1)(A) of
			 such Act (8 U.S.C. 1182(g)(1)(A)) is amended by inserting or permanent
			 partner after spouse.
				(d)Waivers of
			 inadmissibility on criminal and related groundsSection
			 212(h)(1)(B) of such Act (8 U.S.C. 1182(h)(1)(B)) is amended by inserting
			 permanent partner, after spouse,.
				(e)Waiver of
			 inadmissibility for misrepresentationSection 212(i)(1) of such
			 Act (8 U.S.C. 1182(i)(1)) is amended by inserting permanent
			 partner, after spouse,.
				211.Nonimmigrant status
			 for permanent partners awaiting the availability of an immigrant
			 visaSection 214 of the
			 Immigration and Nationality Act (8 U.S.C. 1184) is amended—
				(1)in subsection (e)(2), by inserting
			 or permanent partner after spouse; and
				(2)in subsection
			 (r)—
					(A)in paragraph (1), by inserting or
			 permanent partner after spouse; and
					(B)by inserting
			 or permanent partnership after marriage each
			 place it appears.
					212.Derivative
			 status for permanent partners of nonimmigrant visa holdersSection 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 inserting , which shall include permanent partners after
			 immediate family;
					(B)in clause (ii), by
			 inserting , which shall include permanent partners after
			 immediate families; and
					(C)in clause (iii),
			 by inserting , which shall include permanent partners, after
			 immediate families,;
					(2)in subparagraph
			 (E), by inserting or permanent partner after
			 spouse;
				(3)in subparagraph
			 (F)(ii), by inserting or permanent partner after
			 spouse;
				(4)in subparagraph
			 (G)(i), by inserting , which shall include his or her permanent
			 partner after members of his or their immediate
			 family;
				(5)in subparagraph
			 (G)(ii), by inserting , which shall include permanent partners,
			 after the members of their immediate families;
				(6)in subparagraph
			 (G)(iii), by inserting , which shall include his permanent
			 partner, after the members of his immediate
			 family;
				(7)in subparagraph
			 (G)(iv), by inserting , which shall include permanent partners
			 after the members of their immediate families;
				(8)in subparagraph
			 (G)(v), by inserting , which shall include permanent partners
			 after the members of the immediate families;
				(9)in subparagraph
			 (H), by inserting or permanent partner after
			 spouse;
				(10)in subparagraph
			 (I), by inserting or permanent partner after
			 spouse;
				(11)in subparagraph
			 (J), by inserting or permanent partner after
			 spouse;
				(12)in subparagraph
			 (L), by inserting or permanent partner after
			 spouse;
				(13)in subparagraph
			 (M)(ii), by inserting or permanent partner after
			 spouse;
				(14)in subparagraph
			 (O)(iii), by inserting or permanent partner after
			 spouse;
				(15)in subparagraph
			 (P)(iv), by inserting or permanent partner after
			 spouse;
				(16)in subparagraph
			 (Q)(ii)(II), by inserting or permanent partner after
			 spouse;
				(17)in subparagraph
			 (R), by inserting or permanent partner after
			 spouse;
				(18)in subparagraph
			 (S), by inserting or permanent partner after
			 spouse;
				(19)in subparagraph
			 (T)(ii)(I), by inserting or permanent partner after
			 spouse;
				(20)in subparagraph
			 (T)(ii)(II), by inserting or permanent partner after
			 spouse;
				(21)in subparagraph
			 (U)(ii)(I), by inserting or permanent partner after
			 spouse;
				(22)in subparagraph
			 (U)(ii)(II), by inserting or permanent partner after
			 spouse; and
				(23)in subparagraph
			 (V), by inserting permanent partner or after beneficiary
			 (including a.
				213.Conditional
			 permanent resident status for certain alien spouses, permanent partners, and
			 sons and daughters
				(a)Section
			 heading
					(1)In
			 generalThe heading for
			 section 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended
			 by inserting and
			 permanent partners after spouses.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 amending the item relating to section 216 to read as follows:
						
							
								Sec. 216. Conditional permanent resident
				status for certain alien spouses and permanent partners and sons and
				daughters.
							
							.
					(b)In
			 generalSection 216(a) of such Act (8 U.S.C. 1186a(a)) is
			 amended—
					(1)in paragraph (1),
			 by inserting or permanent partner after
			 spouse;
					(2)in paragraph
			 (2)(A), by inserting or permanent partner after
			 spouse;
					(3)in paragraph
			 (2)(B), by inserting permanent partner, after
			 spouse,; and
					(4)in paragraph
			 (2)(C), by inserting permanent partner, after
			 spouse,.
					(c)Termination of
			 status if finding that qualifying marriage improperSection
			 216(b) of such Act (8 U.S.C. 1186a(b)) is amended—
					(1)in the heading, by
			 inserting or permanent
			 partnership after marriage;
					(2)in paragraph
			 (1)(A), by inserting or permanent partnership after
			 marriage; and
					(3)in paragraph
			 (1)(A)(ii)—
						(A)by inserting
			 or has ceased to satisfy the criteria for being considered a permanent
			 partnership under this Act, after terminated,;
			 and
						(B)by inserting
			 or permanent partner after spouse.
						(d)Requirements of
			 timely petition and interview for removal of conditionSection
			 216(c) of such Act (8 U.S.C. 1186a(c)) is amended—
					(1)in paragraphs (1),
			 (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or
			 permanent partner after spouse each place it appears;
			 and
					(2)in paragraph
			 (3)(A), in the matter following clause (ii), and in paragraph (3)(D), (4)(B),
			 and (4)(C), by inserting or permanent partnership after
			 marriage each place it appears.
					(e)Contents of
			 petitionSection 216(d)(1) of such Act (8 U.S.C. 1186a(d)(1)) is
			 amended—
					(1)in the heading of
			 subparagraph (A), by inserting or permanent partnership after
			 marriage;
					(2)in subparagraph
			 (A)(i), by inserting or permanent partnership after
			 marriage;
					(3)in subparagraph
			 (A)(I)(I), by inserting before the comma at the end , or is a permanent
			 partnership recognized under this Act;
					(4)in subparagraph
			 (A)(I)(II)—
						(A)by inserting
			 or has not ceased to satisfy the criteria for being considered a
			 permanent partnership under this Act, after terminated,;
			 and
						(B)by inserting
			 or permanent partner after spouse;
						(5)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse; and
					(6)in subparagraph
			 (B)(i)—
						(A)by inserting
			 or permanent partnership after marriage;
			 and
						(B)by inserting
			 or permanent partner after spouse.
						(f)DefinitionsSection
			 216(g) of such Act (8 U.S.C. 1186a(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
						(B)by inserting
			 or permanent partnership after marriage each
			 place it appears;
						(2)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage;
					(3)in paragraph (3),
			 by inserting or permanent partnership after
			 marriage; and
					(4)in paragraph
			 (4)—
						(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
						(B)by inserting
			 or permanent partnership after marriage.
						214.Conditional
			 permanent resident status for certain alien entrepreneurs, spouses, permanent
			 partners, and children
				(a)Section
			 heading
					(1)In
			 generalThe heading for
			 section 216A of the Immigration and Nationality Act (8 U.S.C. 1186b) is amended
			 by inserting or
			 permanent partners after spouses.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 amending the item relating to section 216A to read as follows:
						
							
								Sec. 216A. Conditional permanent resident
				status for certain alien entrepreneurs, spouses or permanent partners, and
				children.
							
							.
					(b)In
			 generalSection 216A(a) of such Act (8 U.S.C. 1186b(a)) is
			 amended, in paragraphs (1), (2)(A), (2)(B), and (2)(C), by inserting or
			 permanent partner after spouse each place it
			 appears.
				(c)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1) of such Act (8 U.S.C. 1186b(b)(1)) is
			 amended by inserting or permanent partner after
			 spouse in the matter following subparagraph (C).
				(d)Requirements of
			 timely petition and interview for removal of conditionSection
			 216A(c) of such Act (8 U.S.C. 1186b(c)) is amended, in paragraphs (1),
			 (2)(A)(ii), and (3)(C), by inserting or permanent partner after
			 spouse.
				(e)DefinitionsSection
			 216A(f)(2) of such Act (8 U.S.C. 1186b(f)(2)) is amended by inserting or
			 permanent partner after spouse each place it
			 appears.
				215.Deportable
			 aliensSection 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1227(a)) is amended—
				(1)in paragraph
			 (1)(D)(i), by inserting or permanent partners after
			 spouses each place it appears;
				(2)in paragraphs
			 (1)(E)(ii), (1)(E)(iii), and (1)(H)(I)(I), by inserting or permanent
			 partner after spouse;
				(3)by adding at the
			 end of paragraph (1) the following new subparagraph:
					
						(I)Permanent
				Partnership fraudAn alien shall be considered to be deportable
				as having procured a visa or other documentation by fraud (within the meaning
				of section 212(a)(6)(C)(i)) and to be in the United States in violation of this
				Act (within the meaning of subparagraph (B)) if—
							(i)the alien obtains
				any admission to the United States with an immigrant visa or other
				documentation procured on the basis of a permanent partnership entered into
				less than 2 years prior to such admission and which, within 2 years subsequent
				to such admission, is terminated because the criteria for permanent partnership
				are no longer fulfilled, unless the alien establishes to the satisfaction of
				the Secretary of Homeland Security that such permanent partnership was not
				contracted for the purpose of evading any provisions of the immigration laws;
				or
							(ii)it appears to the
				satisfaction of the Secretary of Homeland Security that the alien has failed or
				refused to fulfill the alien’s permanent partnership which in the opinion of
				the Secretary of Homeland Security was made for the purpose of procuring the
				alien’s admission as an immigrant.
							;
				and
				(4)in paragraphs
			 (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner
			 after spouse each place it appears.
				216.Removal
			 proceedingsSection 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a) is amended—
				(1)in the heading of
			 subsection (c)(7)(C)(iv), by inserting permanent partners, after
			 spouses,; and
				(2)in subsection
			 (e)(1), by inserting or permanent partner after
			 spouse.
				217.Cancellation of
			 removal; adjustment of statusSection 240A(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1229b(b)) is amended—
				(1)in paragraph
			 (1)(D), by inserting or permanent partner after
			 spouse;
				(2)in the heading for
			 paragraph (2), by inserting , permanent partner, after
			 spouse; and
				(3)in paragraph
			 (2)(A), by inserting , permanent partner, after
			 spouse each place it appears.
				218.Adjustment of status
			 of nonimmigrant to that of person admitted for permanent residence
				(a)Prohibition on
			 adjustment of statusSection
			 245(d) of the Immigration and Nationality Act (8 U.S.C. 1255(d)) is amended by
			 inserting or permanent partnership after
			 marriage.
				(b)Avoiding
			 immigration fraudSection 245(e) of such Act (8 U.S.C. 1255(e))
			 is amended—
					(1)in paragraph (1),
			 by inserting or permanent partnership after
			 marriage; and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)Paragraph (1) and section 204(g)
				shall not apply with respect to a permanent partnership if the alien
				establishes by clear and convincing evidence to the satisfaction of the
				Secretary of Homeland Security that the permanent partnership was entered into
				in good faith and in accordance with section 101(a)(52) and the permanent
				partnership was not entered into for the purpose of procuring the alien’s
				admission as an immigrant and no fee or other consideration was given (other
				than a fee or other consideration to an attorney for assistance in preparation
				of a lawful petition) for the filing of a petition under section 204(a) or
				214(d) with respect to the alien permanent partner. In accordance with
				regulations, there shall be only one level of administrative appellate review
				for each alien under the previous
				sentence.
							.
					(c)Adjustment of
			 status for certain aliens paying feeSection 245(i)(1) of such
			 Act (8 U.S.C. 1255(i)(1)) is amended by inserting or permanent
			 partner after spouse each place it appears.
				(d)Adjustment of
			 status for certain alien informantsSection 245(j) of such Act (8
			 U.S.C. 1255(j)) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting
			 or permanent partner after spouse; and
						(B)by inserting
			 sons and daughters with and without permanent partners, after
			 daughters,; and
						(2)in paragraph
			 (2)—
						(A)by inserting
			 or permanent partner after spouse; and
						(B)by inserting
			 sons and daughters with and without permanent partners, after
			 daughters,.
						(e)TraffickingSection
			 245(l)(1) of such Act is amended by inserting permanent partner,
			 after spouse,.
				219.Application of
			 criminal penalties for misrepresentation and concealment of facts regarding
			 permanent partnershipsSection
			 275(c) of the Immigration and Nationality Act (8 U.S.C. 1325(c)) is amended to
			 read as follows:
				
					(c)Any individual who
				knowingly enters into a marriage or permanent partnership for the purpose of
				evading any provision of the immigration laws shall be imprisoned for not more
				than 5 years, or fined not more than $250,000, or
				both.
					.
			220.Requirements as
			 to residence, good moral character, attachment to the principles of the
			 ConstitutionSection 316(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1427(b)) is amended by inserting
			 or permanent partner after spouse.
			221.Naturalization
			 for permanent partners of citizensSection 319 of the Immigration and
			 Nationality Act (8 U.S.C. 1430) is amended—
				(1)in subsection (a),
			 by inserting or permanent partner after spouse
			 each place it appears;
				(2)in subsection (a),
			 by inserting or permanent partnership after marital
			 union;
				(3)in subsection
			 (b)(1), by inserting or permanent partner after
			 spouse;
				(4)in subsection
			 (b)(3), by inserting or permanent partner after
			 spouse;
				(5)in subsection
			 (d)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marital
			 union;
					(6)in subsection
			 (e)(1)—
					(A)by inserting
			 or permanent partner after spouse; and
					(B)by inserting
			 or permanent partnership after marital union;
			 and
					(7)in subsection
			 (e)(2), by inserting or permanent partner after
			 spouse.
				222.Application of
			 family unity provisions to permanent partners of certain LIFE Act
			 beneficiariesSection 1504 of
			 the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as
			 enacted into law by section 1(a)(4) of Public Law 106–554) is amended—
				(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
				(2)in subsection (a),
			 by inserting , permanent partner, after spouse;
			 and
				(3)in each of
			 subsections (b) and (c)—
					(A)in the subsection
			 headings, by inserting ,
			 permanent partners, after spouses; and
					(B)by inserting
			 , permanent partner, after spouse each place it
			 appears.
					223.Application to Cuban
			 Adjustment Act
				(a)In
			 generalThe first section of
			 Public Law 89–732 (November 2, 1966; 8 U.S.C. 1255 note) is amended—
					(1)in the next to
			 last sentence, by inserting , permanent partner, after
			 spouse the first two places it appears; and
					(2)in the last
			 sentence, by inserting , permanent partners, after
			 spouses.
					(b)Conforming
			 amendments
					(1)Immigration and
			 Nationality ActSection
			 101(a)(51)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)(D))
			 is amended by striking or spouse and inserting , spouse,
			 or permanent partner.
					(2)Violence Against
			 Women ActSection
			 1506(c)(2)(A)(I)(IV) of the Violence Against Women Act of 2000 (8 U.S.C. 1229a
			 note; division B of Public Law 106–386) is amended by striking or
			 spouse and inserting , spouse, or permanent
			 partner.
					
